DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rishi S. Suthar (Reg. No: 68,068). 

CLAIMS
The application has been amended as follows: 

1. (Currently Amended)	A system for restricting access to a web resource hosted on a server, the system comprising: 
	at least one processor circuit;
	at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising:
	a website access tracker configured to obtain website access information by monitoring accesses to a plurality of websites, the website access information including, for each access, a network identifier of an access requestor, an 
	a web robot detector configured to classify a particular access requestor as a web robot, based at least in part on the website access information; and
	a robot enforcing system configured to:
	parse a file in a root directory of a website to identify a listing of restricted resources based on one or more disallow statements contained therein, the one or more disallow statements indicating that the restricted resources are not to be indexed by a search engine robot;
	receive a request to permit access to the web resource by the particular access requestor; and
	prevent the particular access requestor from accessing the web resource hosted on the server based at least on a determination that the web resource is contained in the listing of restricted resources identified from the parsed file and the classification of the particular access requestor as a web robot.

2. (Original)	The system of claim 1, wherein the web robot detector is configured to classify the particular access requestor as a web robot, based at least in part on the website access information by:
	determining that a number of websites accessed by the particular access requestor during a given time period exceeds a threshold. 


	determining that a number of websites corresponding to different cloud service subscriber accounts accessed by the particular access requestor during a given time period exceeds a threshold. 

4. (Original)	The system of claim 1, wherein the plurality of websites comprises unrelated domains. 

5. (Cancelled). 

6. (Previously Presented)	The system of claim 1, wherein the file is a robots.txt file. 

7. (Original)	The system of claim 1, wherein the website access information includes, for each access, an identifier of a web resource being accessed within a website; and
	wherein the web robot detector is configured to classify the particular access requestor as a web robot, based at least in part on the website access information by determining that the particular access requestor has accessed one or more restricted web resources within one or more websites.


	wherein the robot enforcing system is configured to prevent the particular access requestor from accessing the web resource when the measure of confidence is not below a threshold. 

9.  (Currently Amended) A method of restricting access to a web resource hosted on a server, the method comprising: 
	obtaining website access information by monitoring accesses to a plurality of websites, the website access information including, for each access, a network identifier of an access requestor, an identifier of a website being accessed, and an access time associated with the access; 
	classifying a particular access requestor as a web robot, based at least in part on the website access information; 
	parsing a file in a root directory of a website to identify a listing of restricted resources based on one or more disallow statements contained therein, the one or more disallow statements indicating that the restricted resources are not to be indexed by a search engine robot;
	receiving a request to permit access to the web resource by the particular access requestor; and
	preventing the particular access requestor from accessing the web resource hosted on the server based at least on a determination that the web resource is 

10. (Original) The method of claim 9, wherein the classifying the particular access requestor as the web robot, based at least in part on the website access information, comprises: 
	determining that a number of websites accessed by the particular access requestor during a given time period exceeds a threshold. 

11. (Original)	The method of claim 9, wherein the classifying the particular access requestor as the web robot, based at least in part on the website access information, comprises:
	determining that a number of websites corresponding to different cloud service subscriber accounts accessed by the particular access requestor during a given time period exceeds a threshold.

12. (Original)	The method of claim 9, wherein the plurality of websites comprises unrelated domains. 

13. (Cancelled). 


	wherein the preventing the particular access requestor from accessing the web resource is performed when the measure of confidence is not below a threshold.

15. (Currently Amended)	A computer program product comprising a computer-readable memory having computer program logic recorded thereon that when executed by at least one processor causes the at least one processor to perform a method of restricting access to a web resource comprising:
	obtaining website access information by monitoring accesses to a plurality of websites, the website access information including, for each access, a network identifier of an access requestor, an identifier of a website being accessed, and an access time associated with the access; 
	classifying a particular access requestor as a web robot, based at least in part on the website access information; 
	parsing a file in a root directory of a website to identify a listing of restricted resources based on one or more disallow statements contained therein, the one or more disallow statements indicating that the restricted resources are not to be indexed by a search engine robot;
	receiving a request to permit access to the web resource by the particular access requestor; 


16. (Original)	The computer program product of claim 15, wherein the classifying the particular access requestor as the web robot, based at least in part on the website access information, comprises: 
	determining that a number of websites accessed by the particular access requestor during a given time period exceeds a threshold. 

17. (Original)	The computer program product of claim 15, wherein the classifying the particular access requestor as the web robot, based at least in part on the website access information, comprises:
	determining that a number of websites corresponding to different cloud service subscriber accounts accessed by the particular access requestor during a given time period exceeds a threshold. 

18. (Original)	The computer program product of claim 15, wherein the plurality of websites comprises unrelated domains.

19. (Cancelled).


	wherein the preventing the particular access requestor from accessing the web resource is performed when the measure of confidence is not below a threshold.

21. (Cancelled). 

22. (Previously Presented) The method of claim 9, wherein the file is a robots.txt file.

23. (Previously Presented)	The computer program product of claim 15, wherein the file is a robots.txt file.

24. (New) 	The method of claim 9, wherein the website access information includes, for each access, an identifier of a web resource being accessed within a website; and
	wherein the classifying the particular access requestor as a web robot comprises classifying the particular access requestor as a web robot by determining that the particular access requestor has accessed one or more restricted web resources within one or more websites.



Examiner’s Statement of Reasons for Allowance
Claims 1-4, 6-12, 14-18, 20 and 22-24 are allowed. 
The present invention is directed to: systems, methods, and apparatuses are provided for restricting access to a web resource. Website access information is obtained by monitoring accesses to a plurality of websites for each access, which may include a network identifier of an access requestor, a website identifier, and an access time for each request. Based on at least the website access information, it may be determined that a particular access requestor has accessed a number of different websites in a given time period. As a result, the particular access requestor may be classified as a web robot. A request to permit access to a web resource is received by the particular access requestor. In response to receiving the request to permit access to the web resource, the particular access requestor is prevented from accessing the web resource and/or a notification is generated that the particular access requestor is attempting to access the web resource.
The closest prior art, as previously recited, are unpatentable over Thomas et al (“Thomas,” US 20120047153 as disclosed in applicant’s IDS filed 05/24/2019), Dang et al (“Dang,” US 10,394,796) in view of Khachaturov et al (“Khachaturov,” US 8800043) and further in view of Vines et al (“Vines,” US 10,326,789)
	Thomas et al is directed to: methods and systems that provide tracking or logging requests to resolve non-existent textual identifiers and classifying the textual identifier into a predefined set of taxonomical categories to support the detection of machine generated textual identifiers. Detection includes calculating a measure of probability based on the analysis and classification of prior textual identifier requests from a set of requests for a specific textual identifier.

Khatchaturov et al is directed to: a system and method for identifying sensitive content or indications of vulnerabilities is provided. A local search engine may index content at a data center. Specifications of sensitive data or fingerprints of vulnerabilities may be received from various internal or external sources. Targeted data may include vulnerable software, confidential content, dynamic or static web pages, or application data. Based on searches for targeted data, one or more components may be notified, enabling one or more security actions, including restricting publication of the targeted data.
Vines et al is directed to: web bot detection methods and systems are provided that receive a request, in connection with a network session. The methods and systems determine whether the request is associated with potential Bot activity, and based thereon assign a Bot confidence designation. The Bot confidence designation indicates 
For example, none of the cited prior art teaches or suggests the steps of independent claims 1, 7 and 16: a robot enforcing system configured to: parse a file in a root directory of a website to identify a listing of restricted resources based on one or more disallow statements contained therein, the one or more disallow statements indicating that the restricted resources are not to be indexed by a search engine robot;
receive a request to permit access to the web resource by the particular access requestor; and prevent the particular access requestor from accessing the web resource hosted on the server based at least on a determination that the web resource is contained in the listing of restricted resources identified from the parsed file and the classification of the particular access requestor as a web robot.
Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2439                                                                                                                                                                                             


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439